Citation Nr: 0020007	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain with spondylosis at L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for service connection for a left knee disorder 
and denied a rating in excess of 20 percent for chronic 
lumbosacral strain with spondylosis at L5-S1.


FINDINGS OF FACT

1.  By an unappealed decision in May 1991 the RO denied 
entitlement to service connection for postoperative residuals 
of a left knee injury.

2.  Evidence associated with the claims file subsequent to 
the RO's May 1991 denial is either not relevant, is 
cumulative or redundant of previously considered evidence, or 
by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.

3.  The veteran's service-connected chronic lumbosacral 
strain with spondylosis at L5-S1 is manifested by no more 
than moderate limitation of lumbar motion; it is not 
productive of listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.






CONCLUSIONS OF LAW

1.  The RO's May 1991 decision denying entitlement to service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain with spondylosis at L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a left knee disorder.  The veteran contends that his 
period of service aggravated his preservice left knee 
disorder.  However, the RO previously had considered this 
claim and denied entitlement to the benefit sought in August 
1970 and May 1991 rating decisions.  Both denials were based 
upon the absence of evidence that the veteran's preservice 
left knee disorder had worsened in service beyond the normal 
course of the disorder.  The May 1991 decision became final 
when the veteran declined to initiate an appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's May 1991 
decision included the veteran's service medical records 
(SMRs), VA treatment records and an X-ray report from May 
1990, and a report of an April 1991 VA orthopedic 
examination.  The SMRs include a note from a private 
physician confirming that the veteran underwent left knee 
surgery for a football injury about two months before his 
entry into service.  The SMRs also document a detailed 
preentry examination of the veteran's left knee, including a 
medical opinion that the preexisting left knee disorder would 
not affect the veteran's acceptability for service.  The SMRs 
further show that the veteran sought and received medical 
treatment for left knee discomfort several times in service 
and that upon separation he reported that his knee "hurts in 
rainy weather."  The separation examination report included 
a normal clinical evaluation of his lower extremities and 
musculoskeletal system except for a low back disorder 
addressed elsewhere in this decision.

Postservice medical records show no evidence that the veteran 
sought or received treatment for or was diagnosed with a left 
knee disorder after leaving service in April 1970 until he 
was diagnosed with left knee osteoarthritis in May 1990.  
None of the medical documentation of record at the time of 
the RO's May 1991 decision included evidence of the etiology 
of the left knee disorder or evidence that the veteran's 
preservice left knee disorder had worsened in service beyond 
the normal course of the disorder.

Evidence pertaining to the veteran's left knee added to the 
record after the May 1991 final decision includes a report of 
an August 1992 VA neurological examination, private and VA 
treatment records from November 1977 to November 1998 (some 
of which are duplicates of those submitted prior to the May 
1991 final decision), an August 1993 evaluation from a 
private physician, reports of a private hospitalization for 
bilateral arthroscopic knee surgery in March 1998, and 
duplicate copies of several SMRs.  None of these records 
include evidence pertaining to the etiology of the left knee 
disorder or evidence that the preservice left knee disorder 
had worsened in service beyond the normal course of the 
disorder.

Some of the treatment records and SMRs associated with the 
claims file after the May 1991 decision duplicate those 
already of record before the decision.  Some of the 
additional evidence is cumulative or redundant of previously 
considered evidence in that it merely confirms a left knee 
disorder, which has already been established; such is not new 
and material evidence.  The Board further finds that the 
report of an August 1992 VA neurological examination, 
nonduplicative private and VA treatment records from November 
1977 to November 1998, an August 1993 evaluation from a 
private physician, and reports pertaining to a private 
hospitalization for bilateral arthroscopic knee surgery in 
March 1998, are relevant but this evidence is not new and 
material because it fails to show that the preservice left 
knee disorder had worsened in service beyond the normal 
course of the disorder.  To the contrary, the medical 
evidence essentially suggests only that the veteran's current 
left knee discomfort arose years after his separation from 
service.

Only the veteran asserts that his preservice left knee 
disorder had worsened in service beyond the normal course of 
the disorder.  However, because the veteran is a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence of the required nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Therefore, 
the Board is constrained to find that the evidence submitted 
after the RO's May 1991 decision, by itself and in connection 
with evidence previously assembled, is not so significant 
that it must be considered to decide fairly the merits of the 
claim.
The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for a left knee disorder and that the RO's 
May 1991 decision remains final.

Evaluation of lumbosacral sprain

The veteran asserts entitlement to a higher evaluation for 
service-connected chronic lumbosacral strain with spondylosis 
at L5-S1 because the disorder is more disabling than 
contemplated by the current 20 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The veteran was service connected for chronic lumbosacral 
strain with spondylosis at L5-S1 by an August 1970 rating 
decision which also assigned a 10 percent disability rating 
pursuant to DC 5295.  In August 1975 the RO increased the 
rating to 20 percent under the same DC.  Under 38 C.F.R. 
§ 4.71a, DC 5295, pertaining to lumbosacral strain, a 40 
percent rating is warranted for severe symptoms with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, with loss of lateral spine motion, 
unilateral, in standing position; and a 10 percent rating is 
warranted for characteristic pain on motion.

The record includes substantial documentation of the 
veteran's low back disorder beginning with his service 
medical records (SMRs), which include diagnoses of low back 
strain and spondylolysis.  The report of the veteran's 
separation physical examination includes a diagnosis of 
lumbosacral spinal disorder with spondylolysis at L5-S1.

The record further shows that from the time of separation 
from service to November 1998 the veteran's lower spine 
underwent at least 12 VA physical and radiological 
examinations, at least seven private evaluations, one private 
hospitalization and several periods of VA and private 
treatment.  The veteran consistently reported low back pain 
restricting his occupational and social activities, he has 
worn a back brace and taken pain medication.  Review of this 
evidence further discloses that although the veteran's low 
back symptomatology has waxed and waned over the years, it 
has consistently included low back tenderness and tightness, 
and moderate limitation of lumbar spinal motion usually 
without muscle spasms.  A private physician who first treated 
the veteran's back in 1977 opined in June 1991 that "his 
condition has not changed in the past 14 years. . . . He has 
the potential for clinical symptoms of pain, limitation of 
motion and lower extremity pain if he is engaged in work that 
is too strenuous."

The most recent low back examination report associated with 
the claims file is from April 1998.  The report notes the 
veteran's complaints of worsening low back pain with 
weakness, stiffness and fatigability but without flare-ups.  
He wore a back brace and reported being able to continue work 
as a Postal Service clerk.  Physical examination disclosed 
tenderness, soreness and pain to palpation, some muscular 
soreness and pain, range of motion of 75 degrees of forward 
flexion, 25 degrees of extension, rotation and lateral 
flexion with pain at the extremes of motion.  The physician 
who examined the veteran also noted independent ambulation, 
no increased kyphosis or scoliosis, ability to squat and to 
heel and toe walk and absence of neurological abnormalities.  
Contemporaneous X-rays showed spondylosis of L5 with minimal 
arthritis, described as unchanged from an August 1992 X-ray, 
which also found normal disc spaces.  The examiner did not 
report additional functional loss due to pain beyond 
functional loss already attributable to the veteran's low 
back disorder.

The medical evidence in this case documents normal disc 
spaces and a current absence of muscle spasms of the low back 
region.  The only symptoms of a functional deficiency are 
slight limitation of lumbar motion with pain at the limits of 
motion.  The Board finds that although the medical evidence 
confirms lumbosacral strain with pain upon motion it does not 
objectively confirm symptomatology adequate to warrant more 
than overall moderate limitation of motion.  There is no 
medical evidence of listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, a rating in excess 
of 20 percent is not warranted under either DC 5292 or 5295.  
DC 5289, pertaining to ankylosis of the lumbar spine, is not 
applicable because the veteran is not diagnosed with 
ankylosis. 

Notwithstanding the veteran's consistent complaints of pain, 
a preponderance of the medical evidence fails to show 
additional functional loss attributable to pain from service-
connected lumbosacral strain with spondylosis at L5-S1.  
Given medical findings which do not show limitation of motion 
that is moderate, let alone severe, and considering that the 
recent examiner noted pain only at the limits or ends of the 
planes of motion that were reported, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of lumbar 
spinal motion caused by pain to support a rating in excess of 
20 percent. There is no objective medical evidence to suggest 
that weakness, pain, flare-ups of pain, fatigue, 
incoordination, or any other symptom results in additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent under the applicable rating criteria.  
There is, therefore, no basis for assignment of a schedular 
rating in excess of 20 percent for the veteran's lumbosacral 
strain.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. at 206-207.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, although the must Board consider the effect of pain 
when in musculoskeletal rating cases, the Board also notes 
that the rating schedule does not provide a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Accordingly, entitlement to an increased disability 
evaluation for lumbosacral strain with spondylosis at L5-S1 
is not warranted.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record is against an 
evaluation in excess of 20 percent for lumbosacral strain 
with spondylosis at L5-S1.  This decision is based solely 
upon the provisions of the rating schedule.  The Board finds 
that the record does not establish that schedular criteria 
are inadequate to evaluate the veteran's disability.  There 
are no showings that the disability under consideration 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of this 
evidence, the Board finds that a remand for compliance with 
the procedures for assignment of extra-schedular evaluations 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

There being no new and material evidence, the appeal to 
reopen a claim of entitlement to service connection for a 
left knee disorder is denied.

A rating in excess of 20 percent for lumbosacral strain with 
spondylosis at L5-S1 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



